DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianing G. Yu on 1-3-2022.
The application has been amended as follows: 
[claim 1] A semiconductor device package, comprising:
a lower-density substrate; and
a higher-density substrate connected to the lower-density substrate, the higher-density substrate comprising a lower interconnection layer and an upper interconnection layer connected to the lower interconnection layer, 
wherein the lower interconnection layer comprises a first trace and , a bottom portion of the first trace directly contacts the first via, the first via tapers outwardly from a top portion to a bottom portion, the first trace is wider than the first via, and the upper interconnection layer comprises a second trace and , the second via tapers outwardly from a top portion to a bottom portion, the second trace is wider than the second via; and
wherein a thickness of the first trace is greater than a thickness of the second trace.

a lower-density substrate; and
a redistribution layer
a plurality of traces, wherein each of the traces is 
a lower trace lower than the plurality of traces, a bottom portion of the lower trace is directly connected to a first via, the first via tapers outwardly from a top portion to a bottom portion, a second via, the second via tapers outwardly from a top portion to a bottom portion, the second trace is wider than the second via, wherein the first trace has a thickness greater than a thickness of each of the plurality of traces.
[claim 45] A semiconductor device package, comprising:
a lower-density substrate; 
a higher-density substrate disposed on the lower-density substrate and connected to the lower-density substrate, the higher-density substrate comprising:
a plurality of traces, wherein a bottom portion each of the traces is directly connected to at least a via,  the at least the via tapers outwardly from a top portion to a bottom portion, wherein a thickness of one of the plurality of traces is greater than a thickness of each of any other traces; and
a plurality of dielectric layers, wherein a thickness of one of the plurality of dielectric layers is greater than a thickness of each of any other dielectric layers; and


Allowable Subject Matter
Claims 1, 9, and 35-52 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a bottom portion of the first trace directly contacts the first via, the first via tapers outwardly from a top portion to a bottom portion, the first trace is wider than the first via, and the upper interconnection layer comprises a second trace and a second via, the second via tapers outwardly from a top portion to a bottom portion, the second trace is wider than the second via”, [claim 9]” a lower trace lower than the plurality of traces, a bottom portion of the lower trace is directly connected to a first via, the first via tapers outwardly from a top portion to a bottom portion, a second via, the second via tapers outwardly from a top portion to a bottom portion, the second trace is wider than the second via”, and [claim 45]” wherein a bottom portion each of the traces is directly connected to at least a via, the at least the via tapers outwardly from a top portion to a bottom portion” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898